Citation Nr: 0634924	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic myofascial 
back pain syndrome, now rated 10 percent disabling.

2.  Entitlement to a waiver of recovery of an overpayment of 
$1,132.34 in VA disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision.  In August 2003, the 
Board remanded the case.  

The Board notes that the veteran has sought to advance his 
case on the docket in several motions and letters sent to VA 
in 2005 (but not directly to the appropriate office at the 
Board).  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2006).      

The Board addresses the claim for waiver of recovery of 
overpayment of $1,132.34 in VA compensation in the REMAND 
part below and REMANDS the issue to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting evidence, and obtained and fully developed all 
other evidence necessary for an equitable disposition of the 
claims.

2.  Chronic myofascial back pain syndrome is manifested by 
pain with prolonged standing, sitting, walking, and lifting 
objects and complaints of muscle spasms, but with essentially 
full range of motion, including on consideration of pain, 
weakness, repetitive use, and incoordination and no objective 
evidence of muscle spasms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
myofascial pain syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 
5285 (2001); 38 C.F.R. § 4.71a, DC 4237 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2004; a rating decision in 
June 1999; and a statement of the case in March 2002.  The 
Board notes that VA's duties to notify and assist claimants 
under 38 U.S.C.A. §§ 5103, 5103A, 5107 and under 38 C.F.R. 
§ 3.159 became effective several years after the RO's initial 
adjudication in June 1999.  However, the above documents 
discussed specific evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication in 
June 1999, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a April 2006 
supplemental statement of the case).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In the August 2003 
remand, the Board specifically requested that the RO seek to 
obtain X-rays that the veteran had referred to.  However, in 
January 2005, the veteran wrote that X-rays from a 
correctional facility apparently were maintained for only one 
year after the inmate's departure.  The claims folder 
reflects that the RO has sought to obtain the veteran's 
prison medical records on various occasions, including by 
telephone contact.  However, except for several recent 
records from 2004 from a correctional facility's medical 
contractor in Alabama, the RO's efforts have been 
unsuccessful.  In light of the veteran's January 2005 letter 
and the RO's efforts on several occasions, the Board 
concludes that the RO has satisfied this aspect of the August 
2003 remand.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

Fortunately, after numerous efforts that were complicated by 
the veteran's incarceration, VA managed to examine the 
veteran.  Thus, to the fullest extent possible under the 
circumstances, VA has satisfied the notice and duty to assist 
provisions of the law. 

The veteran's service-connected chronic myofascial back pain 
syndrome has been rated 10 percent disabling since September 
1989.  The veteran seeks an increased rating, contending that 
he has muscle spasms, that he cannot sit or stand for 
prolonged periods of time, and that he cannot lift weights.  
He has submitted several lay statements that attest to 
restrictions on the veteran's recreational and occupational 
limitations, including low back pain after short periods of 
time and frequent muscle spasms.  
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Since the issues here are entitlement to increased ratings, 
the present disability levels are the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran developed back pain after pulling a rope in 
service.  His separation examination noted recent low back 
pain after trauma with heavy lifting and twisting.  An 
October 1989 VA X-ray of the lumbar spine was normal.  

X-rays of the veteran's right knee show that he has severe 
degenerative joint disease.  Degenerative or traumatic 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The Board need not discuss the parts of this particular 
diagnostic code that set forth the criteria for arthritis 
where the limitation of motion is not to a compensable degree 
under the limitation of motion code or where there is no 
limitation of motion.  The maximum rating under those other 
criteria is 20 percent, which is already in effect in this 
case.  38 C.F.R. § 4.71a, DCs 5003, 5010.

During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  For periods before the effective date of a 
regulatory change, the Board can apply only the prior 
regulation to rate a disability.  See VAOPGCPREC 3-00 (Apr. 
10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Before September 26, 2003, a 10 percent rating was warranted 
for slight limitation of lumbar spine motion.  A 20 percent 
rating was warranted for moderate limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, DC 5292 (2001).

Before September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. § 
4.71a, DC 5295 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include DC 5237 (lumbosacral or cervical strain).  38 C.F.R. 
§ 4.71a, DC 5237 (2006).

The September 2003 regulatory revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine that is greater than 60 degrees but not greater than 85 
degrees or for combined thoracolumbar spine motion that is 
greater than 120 degrees but not greater than 235 degrees; or 
for muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined thoracolumbar spine range of 
motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2006).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
Diagnostic codes predicated on limitation of motion do not 
bar consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

Recent prison medical records indicate reflect complaints of 
chronic low back pain.

On VA spine in March 2006, the veteran reported increased 
back pain in the last few years, especially with prolonged 
walking, sitting, standing, and repetitive bending with 
intermittent daily low back pain but without radiation.  His 
lifting was restricted to 20 pounds occasionally. The back 
pain had affected his ability to perform kitchen detail, 
especially when mopping and cleaning.  Occasional flare-ups 
would last for one to two days, preventing any lifting or 
carrying, limiting walking to 30 feet, and limiting standing 
to five minutes.  During flare-ups, he would rest in bed.  He 
had apparently had an unremarkable X-ray in October 2002.  He 
also reported some improvement in low back pain in the last 
year.  He did not use any prosthetic device or medication, 
except for occasional Motrin or Tylenol during flare-ups that 
had offered partial relief.

Objectively, the veteran's gait and posture were normal on 
the examination.  He had normal thoracolumbar spinal 
curvature with no objective evidence of point tenderness or 
muscle spasm.  Forward flexion was from 0 to 90 degrees 
without pain.  Extension was from 0 to 30 degrees without 
pain.  Lateral flexion was from 0 to 30 degrees without pain, 
bilaterally.  And lateral flexion was from 0 to 30 degrees, 
bilaterally.  After repetitive use, he had mild discomfort 
across his lower back without radiation.  But after this 
repetitive use, there was no further loss of motion due to 
pain, weakness, fatigue, or incoordination.  See DeLuca, 
supra.  The diagnosis was chronic myofascial low back pain.  

Thus, there is no evidence of arthritic involvement.  Rather, 
the low back disability is myofascial in nature.  The term 
"myofascial" is defined as relating to muscle tissue.  
Magana v. Brown, 7 Vet. App. 224 (1994).

This recent examination shows that the veteran low back 
disability is manifested by essentially full range of motion, 
even when complaints of pain are taken into consideration.  
The Board is mindful of the veteran's reports of muscle 
spasms and chronic back pain with various activities, 
including prolonged sitting, standing, and walking.  However, 
the veteran has full range of lumbar spine motion and the 
limitations appear to occur only occasionally.  Even though 
the veteran has been incarcerated, the Board has considered 
the effect of his disability on his activities and on his 
ability to function under the ordinary conditions of daily 
life including employment, as mandated by 38 C.F.R. §§ 4.1 
and 4.10.  

Simply put, the service-connected myofascial pain syndrome 
does not rise to the level of moderate limitation of lumbar 
spine motion or of muscle spasm on forward bending with loss 
of lateral spine motion (the old criteria).  Nor does it 
represent forward flexion of the lumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined lumbar 
spine range of motion not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (the new criteria).  Thus, the 
Board concludes that an increase in the current 10 percent 
rating is not warranted.   

No other diagnostic criteria are potentially applicable to 
the veteran's low back disability.  For instance, there is no 
evidence of arthritic involvement.  Nor is there any evidence 
of ankylosis.  Moreover, there is no evidence of radiation or 
intervertebral disc involvement.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010, 5289, 5293 (2001); 38 C.F.R. § 4.71a, DCs 5003, 
5010, 5243 (2006).


ORDER

An increased rating for chronic myofascial back pain syndrome 
is denied.


REMAND

Regrettably, the Board must remand the remaining issue on 
appeal.  In its August 2003 decision, the Board concluded 
that the veteran had filed a timely request for waiver of the 
recover of an overpayment of $1,132.34 in VA disability 
compensation benefits.  

The RO had previously sought to recover $2,368.34 in 
overpayment resulting from the need to reduce the veteran's 
VA disability compensation payments during periods of 
incarceration.  See 38 U.S.C.A. § 5313 (West 2002).  However, 
in a March 2002 administrative decision, the Committee on 
Waivers and Compromises "waived" recovery of $1,236 of the 
overpayment because of an administrative error.  While this 
addressed the validity of the debt, it did not address the 
veteran's request for a waiver of the recovery of the 
remaining overpayment because of financial hardship or other 
grounds.

To date, there is no indication in the claims folder that any 
further action has been taken at the RO level regarding the 
remanded issue of "entitlement to waiver of recovery of VA 
compensation payment of $1,132.34, to include fully the 
consideration of waiver under 38 C.F.R. §§ 1.963(a), 1.965."  
The Board notes that the veteran has continued to seek 
information as to the status of his request for a waiver.  
Therefore, on remand, the RO should adjudicate the claim for 
a waiver of recovery of an overpayment of $1,132.34 in VA 
disability compensation benefits and to inform the veteran of 
the status of this remanded issue. 

Accordingly, the Board REMANDS this issue for the following 
actions:

Adjudicate the claim for waiver of 
recovery of an overpayment of $1,132.34 
in VA disability compensation benefits.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with an appropriate 
supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
if in order, the appeal should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


